EXHIBIT 10.1

 

SETTLEMENT AGREEMENT AND STIPULATION

 

THIS SETTLEMENT AGREEMENT and Stipulation dated as of March 19, 2018
(“Agreement”) by and between plaintiff Livingston Asset Management LLC
(“LIVINGSTON”), and defendant Coates International, Ltd. (“COMPANY”).

 

BACKGROUND:

 

WHEREAS, there are bona fide outstanding Claims against the Company in the
principal amount of not less than $69,389.00; and

 

WHEREAS, these liabilities are past due; and

 

WHEREAS. LIVINGSTON acquired such liabilities on the terms and conditions set
forth in Claim Purchase Agreement(s), subject however to compliance with the
provisions hereof; and

 

WHEREAS, LIVINGSTON and the Company desire to resolve, settle, and compromise
certain liabilities (hereinafter collectively referred to as the “Claims”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.       Defined Terms. As used in this Agreement, the following terms shall
have the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“AGREEMENT” shall have the meaning specified in the preamble hereof.

 

“CLAIM AMOUNT- shall mean $69,389.00

 

“COMMON STOCK” shall mean the Company’s common stock. $0.0001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).

 

 1 

 

 

“COURT” shall mean the Circuit Court of Baltimore County, Maryland.

 

“DISCOUNT” shall mean thirty (30%) percent.

 

“DTC” shall have the meaning specified in Section 3b.

 

“DWAC” shall have the meaning specified in Section 3b.

 

“FAST” shall have the meaning specified in Section 3b.

 

“GROSS PROCEEDS” shall mean proceeds from sales of Settlement Shares by
LIVINGSTON.

 

“NET PROCEEDS” shall mean Gross Proceeds less all brokerage, clearing and
delivery related fees and charges associated with the generation of such Gross
Proceeds, including but not limited to, commission and execution fees, ticket
and deposit fees, DTC and Non-DTC, transfer agent and clearing agent fees.

 

“PRINCIPAL MARKET” shall mean the Nasdaq National Market, the Nasdaq SmallCap
Market, the Over the Counter Bulletin Board, OTCXD, the American Stock Exchange
or the New York Stock Exchange, whichever is at the time the principal trading
exchange or market for the Common Stock.

 

“REMITTANCE AMOUNT” shall mean NET PROCEEDS multiplied by one minus the Discount
((1 — 0.30) or 0.70);

 

“SELLER” shall mean any individual or entity listed on Schedule A, who
originally owned the Claims.

 

“SETTLEMENT SHARES” shall have the meaning specified in Section 3a.

 

 2 

 

 

“TRADING DAY” shall mean any day during which the Principal Market shall be open
for business.

 

“TRANSFER AGENT” shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company’s
appointment of any such substitute or replacement transfer agent).

 

2.     Fairness Hearing. Upon the execution hereof, Company and LIVINGSTON
agree, pursuant to Section 3(a) (10) of the Securities Act of 1933 (the -Act”),
and the applicable section of the General Statutes of Maryland, to promptly
submit the terms and conditions of this Agreement to the Court for a hearing on
the fairness of such terms and conditions. and the issuance exempt from
registration of the Settlement Shares. This Agreement shall become binding upon
the parties only upon entry of an order by the Court substantially in the form
annexed hereto as Exhibit A (the “Order”).

 

3.     Settlement Shares. a. Following entry of an Order by the Court in
accordance with Paragraph 2 herein and the delivery by LIVINGSTON and Company of
the Stipulation of Dismissal (as defined below), in settlement of the Claims,
the Company shall issue and deliver to LIVINGSTON shares of its Common Stock
(the “Settlement Shares”) in one or more tranches as necessary, and subject to
adjustment and ownership limitations as set forth below, sufficient to generate
proceeds such that the aggregate Remittance Amount equals the Claim Amount.

 

b.       No later than the fifth Trading Day following the date that the Court
enters the Order, time being of the essence, Company shall: (i) cause its legal
counsel to issue an opinion to Company’s transfer agent, in form and substance
reasonably acceptable to LIVINGSTON and such transfer agent, that the shares of
Common Stock to be issued as the initial issuance and any additional issuance
are legally issued, fully paid and non-assessable. are exempt from registration
under the Securities Act, may be issued without restrictive legend, and may be
resold by LIVINGSTON without restriction pursuant to the Court Order; and (ii)
issue the Settlement Shares, in tranches as necessary, by physical delivery, or
as Direct Registration Systems (DRS) shares to LIVINGSTON’s account with The
Depository Trust Company (DTC) or through the Fast Automated Securities Transfer
(FAST) Program of DTC’s Deposit/Withdrawal Agent Commission (DWAC) system,
without any legends or restriction on transfer pursuant to the Court Order. The
date upon which the initial tranche, or additional tranche, of the Settlement
Shares has been received into LIVINGSTON’s account and are available for sale by
LIVINGSTON shall be referred to as the “Issuance Date”.

 

c.       The Company shall deliver to LIVINGSTON, through the initial tranche
and any required additional tranches, that number of Settlement Shares the
proceeds of sales of which will generate an aggregate Remittance Amount equal to
the Claim Amount. Immediately prior to the Issuance Date, LIVINGSTON shall cause
to be disbursed to Sellers the Remittance Amount associated with any such
tranche of Settlement Shares in accordance with the Claim Purchase Agreements.
Prior to the Issuance Date, LIVINGSTON shall deliver the Remittance Amount
associated with any such tranche to the Escrow Agent, with instructions to
disburse those funds to the Sellers. Any Remittance Amount disbursed (and the
associated sales of Settlement Shares) executed to satisfy claims of Sellers who
are deemed affiliates of the Company shall be made only after the proscribed
holding period has lapsed. To the extent that the Company issues Settlement
Shares in excess of that necessary to satisfy the aggregate Claim Amount,
LIVINGSTON shall return any excess Settlement Shares to Company for
reinstatement as authorized, but unissued shares.. The parties reasonably
estimate that the fair market value of the Settlement Shares to be received by
LIVINGSTON is equal to approximately $99,127.00. The parties acknowledge that
the number of Settlement Shares to be issued pursuant to this Agreement is
indeterminable as of the date of its execution, and could well exceed the
current existing number of shares outstanding as of the date of its execution.

 

d.       Notwithstanding anything to the contrary contained herein, the
Settlement Shares beneficially owned by LIVINGSTON at any given time shall not
exceed the number of such shares that, when aggregated with all other shares of
Company then beneficially owned by LIVINGSTON, or deemed beneficially owned by
LIVINGSTON, would result in LIVINGSTON owning more than 9.99% of all of such
Common Stock as would be outstanding on such date, as determined in accordance
with Section 16 of the Exchange Act and the regulations promulgated thereunder.
In compliance therewith, the Company agrees to deliver the Initial Issuance and
any additional issuances in one or more tranches.

 

 3 

 

 

4.       Necessary Action. At all times after the execution of this Agreement
and entry of the Order by the Court, each party hereto agrees to take or cause
to be taken all such necessary action including, without limitation, the
execution and delivery of such further instruments and documents, as may be
reasonably requested by any party for such purposes or otherwise necessary to
effect and complete the transactions contemplated hereby.

 

5.       Releases. Upon receipt of all of the Settlement Shares required to be
delivered hereby, in consideration of the terms and conditions of this
Agreement, and except for the obligations, representations and covenants arising
or made hereunder or a breach hereof, the parties hereby release, acquit and
forever discharge the other and each, every and all of their current and past
officers, directors, shareholders, affiliated corporations, subsidiaries,
agents, employees, representatives, attorneys, predecessors, successors and
assigns (the “Released Parties”), of and from any and all claims, damages, cause
of action, suits and costs, of whatever nature, character or description,
whether known or unknown, anticipated or unanticipated, which the parties may
now have or may hereafter have or claim to have against each other with respect
to the Claims. Nothing contained herein shall be deemed to negate or affect
LIVINGSTON’s right and title to any securities heretofore or hereafter issued to
it by Company or any subsidiary of Company.

 

6.     Representations. Company hereby represents, warrants and covenants to
LIVINGSTON as follows:

 

a.       There are 12,000,000,000 shares of Common Stock of the Company
authorized, of which 45,366,624 Shares of Common Stock are issued and
outstanding as of March 16, 2018;

 

b.       The shares of Common Stock to be issued pursuant to the Order are duly
authorized, and when issued will be duly and validly issued, fully paid and
non-assessable, free and clear of all liens, encumbrances and preemptive and
similar rights to subscribe for or purchase securities;

 

 4 

 

 

c.       Upon Court approval of this Stipulation and entry of the Order, the
shares will be exempt from registration under the Securities Act and issuable
without any restrictive legend;

 

d.      The Company has, or will have, reserved from its duly authorized capital
stock a number of shares of Common Stock at least equal to the number of shares
that could be issued pursuant to the terms of the Order;

 

e.      If at any time it appears reasonably likely that there may be
insufficient authorized shares to fully comply with the Order, Company shall
promptly increase its authorized shares to ensure its ability to timely comply
with the Order;

 

f.       The execution of this Agreement and performance of the Order by Company
and LIVINGSTON will not (1) conflict with, violate or cause a breach or default
under any agreements between Company and any creditor (or any affiliate thereof)
related to the account receivables comprising the Claims, or (2) require any
waiver, consent, or other action of the Company or any creditor, or their
respective affiliates, that has not already been obtained;

 

g.      Without limitation, the Company hereby waives any provision in any
agreement related to the account receivables comprising the Claims requiring
payments to be applied in a certain order, manner, or fashion, or providing for
exclusive jurisdiction in any court other than this Court;

 

h.      The Company has all necessary power and authority to execute, deliver
and perform all of its obligations under this Agreement;

 

i.       The execution, delivery and performance of this Agreement by Company
has been duly authorized by all requisite action on the part of Company
(including a majority of its independent directors), and this Agreement has been
duly executed and delivered by Company;

 

j.       Company did not enter into the transaction giving rise to the Claims in
contemplation of any sale or distribution of Company’s common stock or other
securities;

 



 5 

 

 

k.      There has been no modification, compromise, forbearance, or waiver
entered into or given by the Company with respect to the Claims. There is no
action based on the Claims by the Company that is currently pending in any other
court or other legal venue, and no judgments based upon the Claims have been
previously entered in any legal proceeding;

 

l.       There are no taxes due, payable or withholdable as an incident of
Seller’s provision of goods and services, and no taxes will be due, payable or
withholdable as a result of settlement of the Claims;

 

m.      To the best of the Company’s knowledge, no Non-Affiliate Seller is,
directly or indirectly, utilizing any of the proceeds received from LIVINGSTON
for selling the Claims to provide any consideration to or invest in any manner
in the Company or any affiliate of the Company;

 

n.       Company has not received any notice (oral or written) from the SEC or
Principal Market regarding a halt, limitation or suspension of trading in the
Common Stock; and

 

o.       No Non-Affiliate Seller will, directly or indirectly, receive any
consideration from or be compensated in any manner by, the Company, or any
affiliate of the Company, in exchange for or in consideration of selling the
Claims.

 

p.       Company acknowledges that LIVINGSTON or its affiliates may from time to
time, hold outstanding securities of the Company, including securities which may
be convertible in shares of the Company’s common stock at a floating conversion
rate tied to the current market price for the stock. The number of shares of
Common Stock issuable pursuant to this Agreement may increase substantially in
certain circumstances, including, but not necessarily limited to the
circumstance wherein the trading price of the Common Stock declines during the
Valuation Period. The Company’s executive officers and directors have studied
and fully understand the nature of the transaction contemplated by this
Agreement and recognize that they have a potential dilutive effect. The board of
directors of the Company has concluded in its good faith business judgment that
such transaction is in the best interests of the Company. The Company
specifically acknowledges that its obligation to issue the Settlement Shares is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company.

 

 6 

 

 

LIVINGSTON hereby represents, warrants and covenants to Company as follows:

 

a.       It acquired the Claims pursuant to the execution of Claim Purchase
Agreements with Sellers, to whom payment is conditioned upon the full
performance by Company of the terms of this Agreement;

 

b.       It is a limited liability company duly filed and in good standing under
the laws of Florida; and

 

c.       The execution, delivery and performance of this Stipulation by
LIVINGSTON has been duly authorized by all requisite action on the part of
LIVINGSTON, and this Stipulation has been duly executed and delivered by
LIVINGSTON.

 

7.     Continuing Jurisdiction. In order to enable the Court to grant specific
enforcement or other equitable relief in connection with this Agreement, (a) the
parties consent to the continuing jurisdiction of the Baltimore County Circuit
Court for purposes of enforcing this Agreement, and (b) each party to this
Agreement expressly waives any contention that there is an adequate remedy at
law or any like doctrine that might otherwise preclude injunctive relief to
enforce this Agreement.

 

8.     Conditions Precedent/ Default.

 

(a)       If Company shall default in promptly delivering the Settlement Shares
to LIVINGSTON in the form and mode of delivery as required by Section 3 herein;

 

(b)       If the Order shall not have been entered by the Court on or prior to
May 31, 2018;

 

(c)       If the Company shall fail to comply with the Covenants set forth in
Paragraph 14 hereof;

 

 7 

 

 

b.       If Bankruptcy, dissolution, receivership, reorganization, insolvency or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against the
Company; or if the trading of the Common Stock shall have been halted, limited,
or suspended by the SEC or on the Principal Market; or trading in securities
generally on the Principal Market shall have been suspended or limited; or
minimum prices shall have been established for securities traded on the
Principal Market; or there shall have been any material adverse change (i) in
the Company’s finances or operations, or (ii) in the financial markets such
that, in the reasonable judgment of LIVINGSTON, makes it impracticable or
inadvisable to trade the Settlement Shares; and such suspension, limitation or
other action is not cured within ten (10) trading days; then, at the sole option
of LIVINGSTON, LIVINGSTON may deem the Company to be in default of the Agreement
and Order, and LIVINGSTON may treat this Agreement as null and void.

 

9.    Information. Company and LIVINGSTON each represent that prior to the
execution of this Agreement, they have fully informed themselves of its terms,
contents, conditions and effects, and that no promise or representation of any
kind has been made to them except as expressly stated in this Agreement.

 

10.  Ownership and Authority. Company and LIVINGSTON represent and warrant that
they have not sold, assigned, transferred, conveyed or otherwise disposed of any
or all of any claim, demand, right, or cause of action, relating to any matter
which is covered by this Agreement, that each is the sole owner of such claim,
demand, right or cause of action, and each has the power and authority and has
been duly authorized to enter into and perform this Agreement and that this
Agreement is the binding obligation of each, enforceable in accordance with its
terms.

 

11.  No Admission. This Agreement is contractual and it has been entered into in
order to compromise disputed claims and to avoid the uncertainty and expense of
the litigation. This Agreement and each of its provisions in any orders of the
Court relating to it shall not be offered or received in evidence in any action,
proceeding or otherwise used as an admission or concession as to the merits of
the Action or the liability of any nature on the part of any of the parties
hereto except to enforce its terms.

 

 8 

 

 

12.  Binding Nature. This Agreement shall be binding on all parties executing
this Agreement and their respective successors, assigns and heirs.

 

13.  Authority to Bind. Each party to this Agreement represents and warrants
that the execution, delivery and performance of this Agreement and the
consummation of the transactions provided in this Agreement have been duly
authorized by all necessary action of the respective entity and that the person
executing this Agreement on its behalf has the full capacity to bind that
entity. Each party further represents and warrants that it has been represented
by independent counsel of its choice in connection with the negotiation and
execution of this Agreement, and that counsel has reviewed this Agreement.

 

14.  Covenants.

 

a.       For so long as LIVINGSTON or any of its affiliates holds any Settlement
Shares, neither Company nor any of its affiliates shall, without the prior
written consent of LIVINGSTON (which may not be unreasonably withheld), vote any
shares of Common Stock owned or controlled by it (unless voting in favor of a
proposal approved by a majority of Company’s Board of Directors), or solicit any
proxies or seek to advise or influence any person with respect to any voting
securities of Company; in favor of (1) causing a class of securities of
Defendant to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (2) causing a class of equity securities of
Company to become eligible for termination of registration pursuant to Section
12(g)(4) of the Securities Exchange Act of 1934, as amended, (3) taking any
action which would impede the purposes and objects of this Settlement Agreement.

 

b.      Upon the signing of the Order by the Court, the Company shall file such
OTCMarkets.com or SEC filings as may be required in respect of this Settlement
Agreement.

 

15.    Indemnification. Company shall indemnify, defend and hold LIVINGSTON and
its affiliates harmless with respect to all obligations of Company arising from
or incident or related to this Agreement, including, without limitation, any
claim or action brought derivatively or directly by the Seller or shareholders
of Company.

 

 9 

 

 

16.   Legal Effect. The parties to this Agreement represent that each of them
has been advised as to the terms and legal effect of this Agreement and the
Order provided for herein, and that the settlement and compromise stated herein
is final and conclusive forthwith, subject to the conditions stated herein, and
each attorney represents that his or her client has freely consented to and
authorized this Agreement after have been so advised.

 

17.   Waiver of Defense. Each party hereto waives a statement of decision, and
the right to appeal from the Order after its entry. Company further waives any
defense based on the rule against splitting causes of action. The prevailing
party in any motion to enforce the Order shall be awarded its reasonably
attorney fees and expenses in connection with such motion. Except as expressly
set forth herein, each party shall bear its own attorneys’ fees, expenses and
costs.

 

18.   Signatures. This Agreement may be signed in counterparts and the
Agreement, together with its counterpart signature pages, shall be deemed valid
and binding on each party when duly executed by all parties. This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement thereof. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.

 

19.   Choice of Law, Etc. Notwithstanding the place where this Agreement may be
executed by either of the parties, or any other factor, all terms and provisions
hereof shall be governed by and construed in accordance with the laws of the
State of Maryland, applicable to agreements made and to be fully performed in
that State and without regard to the principles of conflicts of laws thereof.
Any action brought to enforce, or otherwise arising out of this Agreement shall
be brought only in the Circuit Court of Baltimore County, Maryland.

 

20.   Exclusivity. For a period of one hundred twenty (120) days from the date
of the execution of this Agreement, (a) Company and its representatives shall
not directly or indirectly discuss, negotiate or consider any proposal, plan or
offer from any other party relating to any liabilities, or any financial
transaction having an effect or result similar to the transactions contemplated
hereby, and (b) LIVINGSTON shall have the exclusive right to negotiate and
execute definitive documentation embodying the terms set forth herein and other
mutually acceptable terms.

 

 10 

 

 

21.   Inconsistency. In the event of any inconsistency between the terms of this
Agreement and any other document executed in connection herewith, the terms of
this Agreement shall control to the extent necessary to resolve such
inconsistency.

 

22.   NOTICES. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of

 

(a)       the date delivered, if delivered by personal delivery as against
written receipt therefor or by confirmed facsimile transmission,

 

(b)       the seventh business day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or

 

(c)       the second business day after mailing by domestic or international
express courier, with delivery costs and fees prepaid,

 

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):

 

Company:

 

Coates International, Ltd.
Attn: Barry Kaye, Chief Financial Officer
Highway 34 & Ridgewood Road
Wall Township, NJ 07719
Tel: 732-449-7717

 

Plaintiff:

 

Livingston Asset Management LLC
2338 Immokalee Rd. Ste. 324
Naples, FL 34110

 

with a copy to:

 

Matheau J. W. Stout, Esq.
400 East Pratt Street
8th Floor
Baltimore. Maryland 21202
Tel (410) 429-7076

 

 11 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement and
Stipulation as of the date first indicated above.

 

 



LIVINGSTON ASSET MANAGEMENT LLC         By: /s/ Steven Hicks   Name: Stephen
Hicks   Title: Manager         COATES INTERNATIONAL, LTD.         By:  /s/ Barry
C. Kaye   Name: Barry C. Kaye   Title: Chief Financial Officer

 

 

12



 

 